[Cite as Adams v. Michael J's Auto Sales, 2015-Ohio-5128.]


                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



KELLIE ADAMS,                                     :         APPEAL NO. C-150074
                                                            TRIAL NO. 14CV-14521
        Plaintiff-Appellee,                       :
                                                                      O P I N I O N.
  vs.                                             :

MICHAEL J’S AUTO SALES,                           :

    Defendant-Appellant.                          :




Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: December 11, 2015


Kellie Adams, pro se,


Bradley R. Hoyt, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                        OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     This is an appeal by a used-car dealer from a judgment of the small

claims division of the Hamilton County Municipal Court. We dismiss the appeal for

lack of jurisdiction.

       {¶2}     Kellie Adams sued Michael J’s Auto Sales alleging that the dealer had

misrepresented the condition of a car that it had sold to her. A trial was held before a

magistrate of the small claims division. On September 2, 2014, the magistrate issued

a written decision finding in favor of Ms. Adams and awarding her $3,000 in

damages. On September 26, 2014, the trial court adopted the magistrate’s decision

and entered judgment. On November 10, 2014, Michael J’s Auto Sales filed a motion

for leave to file objections out of time. The trial court granted leave to file the late

objections, and subsequently overruled the objections.

       {¶3}     Before we reach the merits of the appeal, we must satisfy ourselves

that jurisdiction is proper in this court. Here, the judgment had become final and

the time to file a notice of appeal had run before Michael J’s Auto Sales sought leave

to file late objections. Civ.R. 53(D)(3)(b)(i) allows a party to file objections within 14

days of the magistrate’s decision. Civ.R. 53(D)(5) allows the court “[f]or good cause

shown” to grant a “reasonable extension of time” to file objections. We do not

believe this “reasonable extension of time” provision can be read to allow a party to

file objections to the magistrate’s decision after the trial court’s order has become

final and the time to file an appeal has run. Thus, we conclude that the trial court

lacked jurisdiction to consider the late objections.

       {¶4}     Michael J’s Auto Sales failed to take a timely appeal from the trial

court’s original order adopting the magistrate’s decision and entering judgment. The




                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS



trial court had no jurisdiction to consider the late objections. Because Michael J’s

Auto Sales did not file a notice of appeal within 30 days of the trial court’s final

judgment entry on September 26, 2014, we are without jurisdiction to consider this

matter.

       {¶5}    The appeal is dismissed.

                                                                    Appeal dismissed.

C UNNINGHAM , P.J., and S TAUTBERG , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                          3